IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Nomination Paper of Brittany   :
Kosin for Representative in the       :
General Assembly from the 178th       :
Legislative District                  :
                                      :   No. 393 M.D. 2022
Objection of: Mary Roderick, John     :
Coppens, and Andrew Gannon            :


PER CURIAM                          ORDER


      NOW, September 1, 2022, it is ordered that the above-captioned
Memorandum Opinion, filed August 23, 2022, shall be designated OPINION and
shall be REPORTED.